COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                               §
 ARTURO VALTIERRA,                                             No. 08-14-00261-CR
                                               §
                             Appellant,                          Appeal from the
                                                §
 v.                                                         243rd Judicial District Court
                                               §
 THE STATE OF TEXAS,                                             of El Paso, Texas
                                                §
                             State.                            (TC# 20130D04398)
                                                §

                                            §
                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time to file the brief
                                           '
until April 17, 2015. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE
                                            '
APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Matthew DeKoatz, the Appellant’s Attorney, prepare

the Appellant’s brief and forward the same to this Court on or before April 17, 2015.

       IT IS SO ORDERED this 16th day of March, 2015.

                                             PER CURIAM
Before McClure, C.J., Rodriguez, and Hughes, JJ.